DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 6th 2022 has been entered.
 
Response to Amendment
	Claims 1, 7, 24 and 25 are amended. Claims 5-6 are cancelled. New claims 26-28 are added.  Claims 1-4 and 7-28 are pending.      
	Applicant’s remarks in view of the newly presented amendments have been considered and found to be persuasive.  New prior art USPN 7,120,880 to Dryer et al. is cited to teach the newly added limitation of “generating cognitive state metric as part of the evaluating, based on the facial expression metric, wherein the cognitive state metric includes an engagement level based on the facial portion.”  Dryer teaches a system for monitoring the user’s gaze in order to determine the level of interest based on attention given to the presented media or engagement (column 3, lines 21-37 and 49-54,  column 4, lines 59-67, and column 5, lines 39-52).  
	 
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-4, 7-9, 11-14 and 18-28 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of USPNs 2009/0285456 to Moon et al. and 2016/0371537 to He and further in view of 7,120,880 to Dryer et al.

With regard to claim 1, Moon discloses a computer-implemented method for convolutional processing comprising: 
initializing a computer for convolutional neural network processing (paragraph [0008] and [0036], Moon discloses neural networks are used to train learning machines); 
obtaining, using an imaging device, a plurality of images for processing on the computer for convolutional processing (paragraph [0008], last sentence, the learning machine is trained using many samples of video sequence); 
training, on the computer, a multilayered analysis engine, using the plurality of images, wherein the multilayered analysis engine comprises multiple layers (paragraphs [0008] Fig. 1 displays a multilayered analysis engine with several layers of machine learning. In Fig. 1layers are disclosed at each step of identifying the face, identifying the facial features, determining facial expressions and determining the associated emotion with the expression); 
evaluating a further image, using the multilayered analysis engine, wherein the evaluating includes identifying a facial portion and identifying a facial expression based on the facial portion (paragraphs [0008], [0035]-[0036] and [0040]-[0042], and Fig. 1, Facial expressions are identified using several layers of trained machine learning engines that identify the face, and facial features and how the facial features are used to determine an expression);
 wherein the evaluating includes calculating a facial expression metric as part of the evaluating, wherein the facial expression metric includes an intensity of the facial expression (Moon discloses use of the same Facial Action Coding System (FACS) for determining emotion based on facial expression and movement of facial muscles to assign facial expression metrics for determining corresponding emotional states (paragraphs [0066] and [0078]-[0079] and Figs. 4, 5, 7, 8, 10, 11 and 12). The FACS system is also further concerned with scoring intensity of the emotion.
(from Wikipedia): Intensity scoring- Intensities of FACS are annotated by appending letters A~E for minimal-maximal intensity) to the action unit number (e.g. AU 1Ais the weakest trace of AU 1 and AU TE is the maximum intensity possible for the individual person).
A Trace, B Slight, C Marked or pronounced, D Severe or extreme, E Maximum);
 and 
outputting a convolutional neural network analysis from the at least one output layer (paragraphs [0008], [0035]-[0036] and [0040]-[0042], and Fig. 1, The determined facial expression is considered an outputted analysis). 
Moon does not explicitly disclose wherein the multilayered analysis engine comprises multiple layers that include one or more convolutional layers, one or more hidden layers, and at least one output layer.  HE discloses a similar system that uses a convolutional neural network to identify facial features and teaches that the trained convolutional neural network includes an input layer, a convolutional layer, a fully connected layer that is equivalent to a hidden layer (paragraph [0046]).  Moon and HE are both directed to the process of recognizing facial images using a trained machine learning system.  Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use the CNN with the array of layers as taught by He in the machine learning system of Moon in order to recognize facial images.
Applicant has amended the independent claims to include the limitation:
generating cognitive state metric as part of the evaluating, based on the facial expression metric, wherein the cognitive state metric includes an engagement level based on the facial portion.
Moon discloses generating a cognitive state metric as part of the evaluating, based on the facial expression metric (paragraphs [0043]-[0044], Figs. 3, 4, 10, 11 and 12, Facial features are evaluated and facial expressions are determined accordingly.  The facial expressions are used to determine the emotional states), but does not explicitly disclose 
wherein the cognitive state metric includes an engagement level based on the facial portion.
Dryer discloses a system for monitoring a user’s facial expression in order to give feedback based on observed facial expressions regarding the user’s response to media content (column 3, lines 14-56) similar to the system of Moon.  Dryer further discloses tracking a user’s gaze in order to determine the engagement level of the user, or where and for how long the user’s attention is focused on a particular media content (column 3, lines 21-37 and 49-54,  column 4, lines 59-67, and column 5, lines 39-52).  Therefore it would have been obvious to one of ordinary skill in the art before time of filing to use the engagement level or interest level tracking of Dryer in combination with the facial expression evaluation of Moon in order to determine a more in depth feedback scoring the user reaction to the media content.


	With regard to claim 3, He discloses the method of claim 1 wherein a layer from the multiple layers is fully connected (paragraph [0046]).

	With regard to claim 4, Moon discloses the method of claim 1 further comprising performing supervised learning as part of the training by using a set of images, from the plurality of images, that have been labeled for cognitive states (paragraph [0008], last five lines, the learning machine is trained using many samples of video sequence along with ground-truth response data).  

	With regard to claim 7, Moon discloses the method of claim 6 further comprising including the cognitive state metric in the outputting (paragraphs [0043]-[0044], Figs. 3, 4, 10, 11 and 12, The emotional states are tracked and emotional trajectories are determined for outputting the emotional response to viewed visual stimulus).

	With regard to claim 8, Moon discloses the method of claim 1 wherein a last layer within the multiple layers provides output indicative of cognitive state (Fig. 1, Emotion trajectory as a function of response to viewed visual stimulus is provided as the last layer of the multilayered machine learning system).

	With regard to claim 9, Moon discloses the method of claim 8 further comprising tuning the last layer within the multiple layers for a particular cognitive state (paragraphs [0043]-[0044], the layers are considered to be tuned as the machine learning system learns).

	With regard to claim 11, Moon discloses the method of claim 1 further comprising learning image descriptors, as part of the training, for cognitive state content (paragraphs [0078]-[0079], The facial features are determined and used to assign the facial expressions to likely corresponding emotional state within the matching emotional categories).  

	With regard to claim 12, Moon discloses the method of claim 11 wherein the image descriptors are identified based on a temporal co-occurrence with an external stimulus (paragraph [0044], The goal of Moon is to map the emotional trajectory determined from the facial expressions to the corresponding content of the visual stimulus that the person is viewing).

	With regard to claim 13, Moon discloses the method of claim I further comprising training an emotion classifier, as part of the training, for cognitive state content (paragraphs [0042]-[0043], Machine learning is used to train a classifier for determining the emotions linked to the determine facial expressions).

	With regard to claim 14, Moon discloses the method of claim 13 further comprising inferring a cognitive state based on the emotion classifier (paragraph [0044] and Figs. 11 and 12, Cognitive state is inferred as shown in Fig. 12 as the user’s response to content based on the computed emotional states).

	With regard to claim 18, Moon discloses identifying facial expressions using neural networks with several layers but does not explicitly teach the use of a hidden layer.  He discloses a hidden layer for use in identifying face recognition feature points (paragraph [0046].  Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use the hidden layer taught by He in the neural network facial expression identification of Moon.  

	With regard to claim 19, Moon discloses the method of claim 18 wherein weights are provided on inputs to the multiple layers to emphasize certain facial features within the facial portion (paragraph [0075], The identified facial features are determined using a system of weighting variables).

	With regard to claim 20, Moon discloses the method of claim 1 further comprising identifying boundaries of a face within the facial portion (paragraphs [0040] and [0063], Facial features are identified and located using edges and boundaries).

	With regard to claim 21, Moon discloses the method of claim 1 further comprising identifying landmarks of a face within the facial portion (paragraphs [0040] and [0063], Facial feature location are identified such as eyes, nose, mouth etc. all considered landmarks).

	With regard to claim 22, Moon discloses the method of claim 1 further comprising extracting features of a face within the facial portion (paragraphs [0040], [0063] and Figs. 4, 5, 7 and 8, the extracted features of the face are used to determine the facial expressions).

	With regard to claim 23, Moon discloses the method of claim 1 further comprising augmenting the evaluating using data other than facial image data (Figs. 9, 10, 11, and 12, The evaluation is based on the facial image data in view of the FACS coding system). Dryer also teaches using audio and voice data to add to the evaluation of the viewer’s emotional response (column 6, lines 38-51).  

	With regard to claim 24, the discussion of claim 1 applies. Moon discloses a computer system running a program (Fig. 2).

	With regard to claim 25, the discussion of claim 1 applies. Moon discloses a computer system running a program (Fig. 2).

	With regard to claim 26, Dryer discloses establishing a gaze direction of the facial portion, and wherein the engagement level is based on a frequency of gaze direction in relation to a screen (column 3, lines 21-37 and 49-54,  column 4, lines 59-67, and column 5, lines 26-52, Dryer teaches that duration of a fixation time of gaze is used to indicate strong interest or engagement level).

	With regard to claim 27, Moon discloses wherein the cognitive state metric is based on onset of the facial expression (paragraphs [0064]-[0066], Moon is concerned with judging a viewer’s reaction to a media presentation as a function of time to the specific scenes or actions occurring and also describes in detail how facial muscles and features are monitored for changes indicating expressions and corresponding emotional states.  The changes I facial expression are considered the onset of the facial expression).

	With regard to claim 28, Dryer teaches collecting audio data for an individual associated with the facial portion; and calculating an audio vocalization metric based on the collected audio data (column 6, lines 38-51).


	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of USPNs 2009/0285456 to Moon et al. and 2016/0371537 to He and 7,120,880 to Dryer et al. and NPL publication to titled  "Hierarchical unsupervised learning of facial expression categories," by Hoey et al.
With regard to claim 2, Moon and He disclose the method of claim 1 but do not explicitly disclose further comprising performing unsupervised learning as part of the training.
Hoey teaches a system for recognizing facial expressions that uses unsupervised learning.  Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use unsupervised learning as taught by Hoey to train the facial expression recognition of Moon and He.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of USPNs 2009/0285456 to Moon et al. and 2016/0371537 to He and 7,120,880 to Dryer et al. and 2009/0060290 to Sabe et al.  	
With regard to claim 10, Moon and He disclose the method of claim 1, but do not explicitly disclose rotating a face within the plurality of images.  Rotating an image in face detection is a commonplace technique for performing facial recognition.  Sabe teaches a system for recognizing faces and facial features and teaches the rotation of the face to aid in the face recognition process (paragraph [0035] and Figs. 4, 6, and 8).  Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use the face rotation taught by Sabe in order to aid the effectiveness of the facial recognition of Moon and He.   


Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of USPNs 2009/0285456 to Moon et al, 2016/0371537 to He et al, 7,120,880 to Dryer et al, and 2015/0170000 to Yang et al.  
With regard to claim 15, Moon and He disclose the method of claim 1, but do not explicitly disclose further comprising retraining the multilayered analysis engine using a second plurality of images.
Moon and He both disclose machine learning systems wherein the object is to improve or learn as more and more image data is evaluated and identified.  Yang teaches a learning system for recognizing patterns such as faces and also teaches that the nodes or layers can be trained and retrained using new feature vectors or weight vectors in the classification (paragraph [0202]).  Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use the retraining taught by Yang in order to increase the effectiveness in classifying candidate images in the operation of Moon and He.

With regard to claim 16, Yang discloses wherein the retraining updates weights on a subset of layers within the multilayered analysis engine (Yang teaches a learning system for recognizing patterns such as faces and also teaches that the nodes or layers can be trained and retrained using new feature vectors or weight vectors in the classification (paragraph [0202]).  

With regard to claim 17, Yang discloses wherein the subset of layers is a single layer within the multilayered analysis engine (paragraph [0202], Yang teaches that each node or layer can be retrained using new weight vectors).  



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY J TUCKER whose telephone number is (571)272-7427. The examiner can normally be reached 9AM-5PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHAN PARK can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WESLEY J. TUCKER
Primary Examiner
Art Unit 2669



/WESLEY J TUCKER/Primary Examiner, Art Unit 2669